Citation Nr: 9914533	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983, 
and from September 1985 to October 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claims on appeal included claims for 
service connection for a right shoulder disorder and 
bilateral hearing loss.  However, at the veteran's personal 
hearing in September 1997, the veteran's service 
representative indicated that the issues of service 
connection for a right shoulder disorder and bilateral 
hearing loss were being withdrawn from the veteran's appeal 
(transcript (T.) at p. 1).  In this case, the veteran did not 
submit a written request to withdraw his appeal, but, rather, 
the transcript of the September 1997 hearing shows that he 
acknowledged at the hearing that he was no longer pursuing 
the issues of entitlement to service connection for a right 
shoulder disorder and bilateral hearing loss.  The United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has addressed the similar 
question of whether the requirement that a notice of 
disagreement be in writing is met by testimony at a personal 
hearing which is later transcribed and associated with the 
claims file.  In Tomlin v. Brown, 5 Vet. App. 355 (1993), the 
Court found that oral statements at a personal hearing which 
were later transcribed met the requirement that a notice of 
disagreement be "in writing."  Therefore, the Board finds 
that the veteran has withdrawn his appeal with respect to the 
issues of entitlement to service connection for a right 
shoulder disorder and bilateral hearing loss.  Thus, the 
Board will not consider these issues because they are no 
longer in appellate status.


REMAND

With respect to the issues remaining on appeal, the Board 
notes that in the veteran's substantive appeal, dated in June 
1997, the veteran indicated that he desired a hearing before 
a member of the Board.  A hearing was thereafter held before 
a hearing officer at the regional office (RO) in September 
1997.  In a February 18, 1999 letter to the veteran that was 
sent to the then most recent address of record in the claims 
file, the Board sought clarification as to whether the 
veteran still wanted to attend a hearing before the Board, 
and advised the veteran that if he did not respond to the 
letter within thirty days from the date of the letter, the 
Board would assume that the veteran wanted a hearing before a 
member of the Board at the RO.  After the February 18, 1999 
letter was returned to the Board with a notice that the 
mailing address for the veteran was now P.O. Box 3, Parker, 
Washington, 98939-0003 and that the forwarding time had 
expired, the Board resent the same letter to the P.O. Box in 
Parker, Washington, on March 30, 1999.  The record does not 
reveal that the veteran has responded to the Board's March 
30, 1999 correspondence.  Consequently, the Board has no 
option but to conclude that the veteran desires a hearing 
before a member of the Board at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should arrange for the veteran to 
have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending the 
hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










